UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Robert Wald,                                                                12/3/2019
                                Plaintiff,
                                                               1:18-cv-10842 (SDA)
                    -against-
                                                               ORDER OF DISMISSAL
 Sargento Foods, Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It having been reported to this Court that this case has been settled, it is hereby ORDERED

that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court’s docket if the application to restore the action is made within

sixty (60) days.

SO ORDERED.

DATED:          New York, New York
                December 3, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
